                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION
                                   IN ADMIRALTY

In the matter of the Complaint of             )       Civil Action No.: 2:18-cv-02396-DCN
MORAN ENVIRONMENTAL                           )
RECOVERY, LLC, as the owner of the            )
Vessel “Miss June” and her engines,           )
Tackle, appurtenances, etc.                   )
                                              )
For exoneration from, or limitation of,       )
Liability,                                    )
__________________________________            )

  DEFENDANT, TIFFANY PROVENCE, ESQ., PERSONAL REPRESENTATIVE OF
              THE ESTATE OF DAVID WAYNE RAFFERTY’S
          INFORMATION AS REQUIRED BY LOCAL RULE 26.03

       Pursuant to Rule 26.03 Defendant the Estate of David Wayne Rafferty submits the

following:

       1.      A short statement of the facts of the case;

ANSWER:        On or about July 6, 2018 David Wayne Rafferty was onboard the vessel “Miss

June” when the vessel struck a metal wall located in the Cooper River. As a result of the collision

Mr. Rafferty sustained serious injuries and subsequently died of those injuries after receiving

substantial medical care.

       2.      The names of fact witnesses likely to be called by the party and a brief summary of

their expected testimony;

ANSWER:
               A. Dillon Rafferty

               B. D. Andrew Quattlebaum

               C. R. Matthew Murphy


The above witnesses are expected to provide testimony as to the facts of the accident and to all
damages.
                                                  1
               D. Moran Environmental Recovery, LLC

The above witness is expected to provide testimony as to facts of the accident.

               E. Melody Keller

The above witness is expected to provide testimony as to facts of the accident.

               F. Lance Corporal Jeffrey Day
                  South Carolina DNR
                  100 Assembly Street
                  PO Box 167
                  Columbia, SC 29202

The above witness will testify regarding his accident investigation.

               G. Michael J. Bowers, CP
               H. Richard Roland Dube, FF
                  North Charleston Fire Department
                  2500 City Hall Lane
                  North Charleston, SC 29406

The above witnesses will testify regarding the accident scene and damages observed by them.

Defendants reserve the right to supplement as discovery progresses.

       3.      The names and subject matter of expert witnesses (if no witnesses have been

identified, the subject matter and field of expertise should be given as to experts likely to be

offered);

ANSWER:        A.     Dr. Kenneth W. Fisher
                      Fisher Maritime Consulting Group
                      147 Columbia Turnpike, Ste. 203
                      Florham Park, NJ 07932

Dr. Fisher is expected to provide an opinion regarding the watercraft involved in the accident and
its operation which is the subject matter of this case.

               B.     Neil K. Haynes CMS/AMS/CMI
                      Blue Water Surveys, LLC
                      1739 Maybank Hwy., Ste. T
                      Charleston, SC 29412



                                                 2
Mr. Haynes is expected to provide an opinion regarding the unseaworthiness of the vessel
involved in the accident.

               C.      Mr. Jeff Sechrest

Mr. Sechrest is expected to provide an opinion regarding the GPS unit which was on board the
vessel at the time of the accident.

Defendant reserves the right to list additional experts in the course of discovery.

        4.     A summary of the claims or defenses with statutory and/or case citations supporting
                     the same;1

ANSWER:        The claim is premised upon the general maritime and statutory law of the United

States relative to obligations of vessels.

        5.     Absent special instructions from the assigned judge, the parties shall propose dates

for the following deadlines listed in Local Civil Rule 16.02

        (a)    Exchange of Fed. R. Civ. P. 26(a)(2) expert disclosures; and

        (b)    Completion of discovery.

ANSWER:        (a)     Plaintiff’s expert disclosures: April 26, 2019

                       Defendant’s expert disclosures: May 31, 2019

               (b)     Completion of discovery: September 27, 2019

        6.     The parties shall inform the Court whether there are any special circumstances

which would affect the time frames applied in preparing the scheduling order. See general Local

Civil Rule 16.02(C) (Content of Scheduling Order).




1Generic references to the “general common, statutory or regulatory law” of the relevant jurisdiction
will not be deemed an adequate response. Neither are lengthy discussions of commonly applied claims
and defenses required. For most causes of action or defenses, a single citation to a single statute or
case establishing the elements will suffice.


                                                   3
ANSWER:        Defendants are contemplating bringing a separate action against Plaintiff and other

potentially responsible parties involved in this incident. This action will likely be brought within

60 days.

       7.      The parties shall provide any additional information requested in the Pre-

Scheduling Order (Local Civil Rule 16.01) or otherwise requested by the assigned judge.

ANSWER:        None.


                                                     By: s/Gedney M. Howe, III
                                                       Gedney M. Howe, III (Fed Bar # 1971)
                                                       Law Offices of Gedney M. Howe, III, P.A.
                                                       P.O. Box 1034
                                                       Charleston, SC 29402-1034
                                                       Telephone: 843-722-8048
                                                       Fax: 843-722-2140
                                                       kleroy@gedneyhowe.com


                                                       A. Elliott Barrow, Jr. (Fed Bar #1222)
                                                       Barrow Law Firm, LLC
                                                       1051 Chuck Dawley Blvd.
                                                       Mt. Pleasant, SC 29464
                                                       Telephone: 843-352-1440
                                                       Fax: 843-352-1441
                                                       blf@barrowlawfirm.com

                                                       Attorneys for Defendant Tiffany Provence,
                                                       Esq., Personal Representative of the Estate of
                                                       David Wayne Rafferty
December 11, 2018




                                                 4
